[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CLARIFYING ORDER CT Page 2089
This court previously declared a mistrial in the above case for the reason that the attorney trial referee failed to render a report within 120 days of the conclusion of trial. See P.B. 430A. This mistrial applies to all counts of the complaint.
At the conclusion of the plaintiff's case, the attorney trial referee granted defendant's motion for nonsuit as to the first count. Defendant's claim that the granting of that motion constituted a report is rejected as without merit. This claim was implicitedly rejected in the court's mistrial order which was entered after full argument by the parties.
E. EUGENE SPEAR, JUDGE